UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1884



ISIDORO RODRIGUEZ, Esq.,

                                              Plaintiff - Appellant,

          versus


JACK HARBESTON; SEA SEARCH ARMADA; ARMADA
COMPANY; IOTA PARTNERS; DANILO DEVIS PEREIRA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-1523-A)


Submitted:   November 9, 2001          Decided:     November 28, 2001


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isidoro Rodriguez, Appellant Pro Se. R. Harrison Pledger, Jr.,
Bernard G. Feord, Jr., PLEDGER & FEORD, P.L.C., McLean, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isidoro Rodriguez appeals the district court orders dismissing

his complaint for lack of personal jurisdiction. We review de novo

the district court’s legal conclusions concerning personal juris-

diction.   To the extent that the district court’s conclusions are

based on findings of fact, however, such findings should not be

disturbed unless clearly erroneous.      Mylan Lab., Inc. v. Akzo,

N.V., 2 F.3d 56, 60 (4th Cir. 1993).   Rodriguez bears the burden of

showing by a preponderance of the evidence that jurisdiction

existed.   In re Celotex Corp., 124 F.3d 619, 628 (4th Cir. 1997).

     We have reviewed the record and the district court’s findings

and legal conclusions and find no error. Accordingly, we affirm on

the reasoning of the district court.    See Rodriguez v. Harbeston,

No. CA-00-1523-A (E.D. Va. Dec. 21, 2000 & June 5, 2001).    We deny

Rodriguez’s motion seeking certification of a question from the

Supreme Court of Virginia.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court, and argument would not aid the decisional

process.




                                                            AFFIRMED




                                 2